IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:   SCHEDULE OF HOLIDAYS     : No. 526 Judicial Administration Docket
         FOR YEAR 2021 FOR STAFFS :
         OF THE APPELLATE COURTS :
         AND THE ADMINISTRATIVE :
         OFFICE OF PENNSYLVANIA :
         COURTS                   :


                                       ORDER


PER CURIAM:

       AND NOW, this 11th day of December, 2019, it is hereby ordered that the
following paid holidays for calendar year 2021 will be observed on the dates specified
below by all employees of the appellate courts and the Administrative Office of
Pennsylvania Courts:


             January      01, 2021            New Year’s Day
             January      18, 2021            Martin Luther King, Jr. Day
             February     15, 2021            Presidents’ Day
             April        02, 2021            Good Friday
             May          31, 2021            Memorial Day
             July         05, 2021            Independence Day Observed
             September    06, 2021            Labor Day
             October      11, 2021            Columbus Day
             November     02, 2021            Election Day**
             November     11, 2021            Veterans’ Day
             November     25, 2021            Thanksgiving Day
             November     26, 2021            Day after Thanksgiving
             December     24, 2021            Christmas Day Observed
             December     31, 2021            New Year’s Day Observed



**AOPC only; Appellate courts will be open.